Citation Nr: 0514889	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  02-17 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as secondary to exposure to 
Agent Orange.

2.  Entitlement to service connection for arthritis of the 
cervical and thoracic spine.

3.  Entitlement to a compensable rating for headaches.

4.  Entitlement to an increased rating for irritable bowel 
syndrome with a history of duodenal ulcer, currently 
evaluated as 10 percent disabling.

5.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for the residuals of basal cell epithelioma of the 
right lower eyelid, to include as secondary to exposure to 
Agent Orange.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to February 
1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought 
on appeal.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for basal 
cell epithelioma of the right lower eyelid in a December 1980 
rating decision.  The veteran was notified of this rating 
decision and of his appellate rights, but did not appeal the 
denial.

2.  Evidence submitted since the time of the December 1980 
rating decision denying entitlement to service connection for 
basal cell epithelioma of the right lower eyelid bears 
directly upon the issue at hand, is not duplicative and/or 
cumulative, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.

3.  Basal cell epithelioma and its residuals did not begin 
during active service.

4.  The veteran does not have a disability attributable to 
exposure to herbicides used in the Republic of Vietnam, 
including Agent Orange.

5.  Arthritis of the cervical and thoracic spine did not 
being during service or within one year of discharge from 
service.

6.  Chronic obstructive pulmonary disease did not begin 
during service.

7.  The veteran experiences daily pain in his head, neck and 
shoulders that does not cause weakness, functional loss or 
prostration characteristic of migraines.

8.  The veteran experiences frequent episodes of bowel 
disturbance with abdominal distress.


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied entitlement to 
service connection for basal cell epithelioma of the right 
lower eyelid is new and material.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).

2.  The claim of entitlement to service connection for basal 
cell epithelioma of the right lower eyelid is reopened.  
38 U.S.C.A. §§ 1110, 7104 (West 2002).

3.  Residuals of basal cell epithelioma of the right lower 
eyelid were not incurred in or aggravated by, nor were they 
presumed to be caused by, active service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

4.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by, nor was it presumed to be caused by, active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

5.  Arthritis of the cervical and thoracic spine was not 
incurred in or aggravated by, nor is it presumed to be 
incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

6.  Criteria for a compensable evaluation for headaches have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.124, 4.124a, Diagnostic Code 8100 (2004).

7.  Criteria for a rating in excess of 10 percent for 
irritable bowel syndrome with a history of duodenal ulcer 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.114, Diagnostic Code 7319 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran submitted an application for VA compensation 
benefits in April 1980, requesting service connection for 
damage to his right lower eyelid.  In a December 1980 rating 
decision, the RO denied entitlement to service connection for 
basal cell epithelioma of the right lower eyelid and the 
veteran was notified of this rating decision that same month.  
The veteran did not appeal the denial of benefits.  Thus, the 
rating decision became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

In January 2001, the veteran requested that his claim be 
reopened based upon a letter from one of his treating 
physicians dating in 1981 reflecting that the basal cell 
carcinoma treated in 1974 had been present for at least two 
years prior to 1974.  Despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim that has been disallowed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  For claims submitted 
prior to August 2001, such as this claim, "new and material 
evidence" is defined as evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

With these considerations, the Board must now review all of 
the evidence that has been submitted by the veteran or 
otherwise associated with the claims folder since the final 
rating decision of December 1980.  It is noted that the 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At the time of the 1980 rating decision, the evidence of 
record included service medical records showing that the 
veteran injured his eye in a welding accident, but did not 
experience any lasting disability.  Upon discharge 
examination in January 1973, there was no diagnosis of a 
right eye or eyelid disability.  Post-service treatment 
records included evidence of basal cell carcinoma removal 
from the right lower eyelid in 1974 with complaints of 
redness of the right lower eyelid in 1980.

Since the December 1980 rating decision, the veteran 
submitted a 1981 statement from a treating physician 
including his opinion that the basal cell carcinoma treated 
in 1974 had been present for at least two years at the time 
of the 1974 treatment.  The veteran also submitted 
photographs taken during service showing redness of the right 
lower eyelid.

Based on the evidence of record, the Board finds that the 
medical opinion and photographs are new evidence because they 
were not previously before agency decision-makers.  The 
medical opinion, when considered to be true and not weighted 
against other evidence of record, is deemed to be material 
because it raises the possibility that the veteran's right 
eyelid disability began during the last few months of his 
period of service.  Thus, the Board finds that the evidence 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Consequently, the 
claim of entitlement to service connection for the residuals 
of basal cell epithelioma of the right lower eyelid is 
reopened as the veteran has submitted both new and material 
evidence.  

In Bernard v. Brown, the Court held that when the Board

addresses in its decision a question 
that had not been addressed by the RO, 
it must consider whether the claimant 
has been given adequate notice of the 
need to submit evidence or argument on 
that question and an opportunity to 
submit such evidence and argument and to 
address that question at a hearing, and, 
if not, whether the claimant has been 
prejudiced thereby. 

Bernard, 4 Vet. App. 384, 394 (1993).  In the instant case, 
the Board has found that new and material evidence was 
submitted to reopen the veteran's claim of service connection 
for the residuals of basal cell epithelioma of the right 
lower eyelid, but concludes that the veteran would not be 
prejudiced under Bernard by proceeding on the merits.  The 
veteran has consistently made merit-based arguments 
throughout the course of the RO adjudication process and his 
appeal, namely that he had a lesion under his right eye 
during service, which was later diagnosed as cancer, and that 
the cancer was present to the required degree within the 
initial post-service year, even if it had not been shown 
during his active military service.  Additionally, the 
veteran has been provided with notice of the need to submit 
evidence in support of his service connection claim and has 
been assisted in attempting to obtain the evidence.  In light 
of these findings, I conclude that the veteran would not be 
prejudiced by the Board addressing the merits of his claim.  
Consequently, the merits of the claim are discussed below.

II.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

The veteran seeks service connection for arthritis and for 
the residuals of basal cell epithelioma of the right lower 
eyelid.  Arthritis and malignant tumors are listed as chronic 
disease under 38 C.F.R. §  3.309(a).  Service connection may, 
therefore, be granted under 38 C.F.R. §  3.307(a)(3) if the 
evidence shows that the disease manifest to a degree of ten 
percent or more within one year from the date of separation 
from service.  See 38 C.F.R. § 3.307.  Separation from 
service is defined as the veteran's discharge date.  See 
38 C.F.R. § 3.307(a)(2).  As the veteran was discharged from 
service in February 1973, the evidence must show that his 
claimed chronic disease manifest to a degree of ten percent 
by February 1974 for service connection to be granted based 
upon a presumptive period.  There is no statutory or 
regulatory provision to allow for extension of a presumptive 
period.

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
If a veteran is found to have been exposed and/or presumed 
to have been exposed to an herbicide agent during active 
service in the Republic of Vietnam, the following diseases 
shall be service-connected if the requirements of 38 C.F.R. 
Section 3.307(a)(6) are met even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. 
Sections 3.307(d) are also satisfied:  chloracne or other 
acneform disease; Type II diabetes; Hodgkin's disease; 
chronic lymphocytic leukemia; multiple myeloma; Non-
Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers; and, soft-tissue sarcoma.  See 
38 C.F.R. § 3.309(e).

In June 2002, VA gave notice under the authority granted by 
the Agent Orange Act of 1991, that it had determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the 
Vietnam Era was not warranted for the following conditions:  
hepatobiliary cancers, nasal and nasopharyngeal cancer, bone 
cancers, breast cancer, cancers of the female reproductive 
system, urinary bladder cancer, renal cancer, testicular 
cancer, leukemia, reproductive effects (abnormal sperm 
parameters and infertility), Parkinson's disease, chronic 
persistent peripheral neuropathy, lipid and lipoprotein 
disorders, gastrointestinal and digestive disease (other 
than diabetes mellitus), immune system disorders, 
circulatory disorders, respiratory disorders (other than 
certain respiratory cancers), skin cancer, cognitive and 
neuropsychiatric effects, gastrointestinal tract tumors, 
brain tumors, amyloidosis, and any other condition for which 
the Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  See 67 Fed. 
Reg. 42600 (June 24, 2002) (emphasis added).

The veteran asserts that he injured his back in a motor 
vehicle accident during service in 1966 and has experienced 
neck and back pain since that time that has now been 
diagnosed as arthritis of the cervical and thoracic spine.  
He also contends that he developed chronic obstructive 
pulmonary disease and basal cell carcinoma of the right lower 
eyelid as consequences of being exposed to Agent Orange 
during his period of service in the Republic of Vietnam.  The 
veteran did not submit any medical opinions to support his 
contentions.

Basal Cell Epithelioma

Service medical records show that the veteran injured his 
right eye in a welding accident and was treated for recurrent 
eye problems in 1969.  Upon periodic examination in November 
1971 and separation examination in January 1973, there was no 
notation of right eye complaints nor of a diagnosed chronic 
right eye disability.  The veteran has submitted photographs 
of himself in military uniform for the purpose of showing 
that he had a very light discoloration below the right eye 
during service.

Upon VA examination in August 1980, the veteran was not found 
to have any disability attributable to exposure to Agent 
Orange.  He was found to have residual scarring of the right 
eyelid.

A September 1980 report from a private ophthalmologist 
reflects that the veteran had complaints of right lower lid 
redness since 1974 with a history of basal cell carcinoma 
removal in 1974.  The report included no mention whatsoever 
of possible etiology of the basal cell carcinoma nor of any 
potential relationship it may have to a possible history of 
exposure to Agent Orange.  VA treatment records dated in 
November 1980 reflect hospitalization for the removal of 
recurrent basal cell carcinoma of the right lower eyelid.  It 
was specifically noted that there was no significant medical 
history other than a history of peptic ulcer disease in 1969.

A medical report from a private physician dated in January 
1981 was submitted by the veteran and reflects that the 
veteran was initially treated for basal cell carcinoma of the 
right lower eyelid in December 1974.  The physician described 
the lesion removed and stated that he believed the carcinoma 
had been present for at least two years prior to the 1974 
evaluation.  The physician, however, did not include any 
rationale to support this opinion nor any reference to 
previous treatment records.

Upon VA examination in October 2001, the veteran was found to 
have residual scarring due to the removal of numerous basal 
cell carcinoma.  The examiner did not render an opinion as to 
etiology of the veteran's underlying skin cancers.

The veteran's statements alone cannot be deemed sufficient to 
establish a relationship between an in-service event -- such 
as injuring one's eye -- and a later diagnosis of basal cell 
carcinoma.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (Laypersons are not competent to offer medical 
opinions).  Although the veteran is competent to report that 
basal cell carcinoma formed and was removed from the same 
area where he had injured his eye during service, there is no 
medical evidence to support the contention that basal cell 
carcinoma developed at that site because of either the right 
eye injury or the presumed exposure to herbicidal agents.  
The private physician's opinion, dated in 1981 and submitted 
by the veteran in connection with the current claim, raises 
the possibility that the basal cell carcinoma removed in late 
1974 had its origin at some point during the veteran's last 
few months of active service.  The record, however, does not 
provide the basis for this opinion.  Consequently, the Board 
is unable to give it much weight.  The contemporaneous 
medical evidence of record, in contrast, does not support the 
proposition that the disability began during service or even 
within one year of the veteran's discharge from service in 
February 1973.  Specifically, there was no finding of right 
eye or eyelid disability upon discharge from service, and the 
earliest evidence of the cancer was in December 1974.  In 
addition, the record does not contain a medical finding that 
this - or any other -- disability is due to exposure to Agent 
Orange, and it is not one of the diseases presumed due to 
herbicide exposure.  Consequently, the veteran's claim is 
denied on a direct basis and on a presumptive basis because 
the malignant tumor is not shown to a degree of 10 percent 
within the initial post-service year and skin cancers are not 
recognized as disabilities presumed to be due to exposure to 
herbicides used in Vietnam.

Arthritis

The veteran's service medical records clearly show that he 
was in a motor vehicle accident in April 1966.  His ribs were 
x-rayed at that time and there was no evidence of fracture.  
About two weeks later, the veteran presented for treatment of 
pain in his left knee since the accident.  Service medical 
records do not show any complaints of neck or back pain 
associated with this accident.  In May and June 1969, 
however, the veteran was treated for complaints of low back 
pain.  

Because of the treatment for low back pain during the 
veteran's military service, the Board notes at this juncture 
that the veteran's claim of entitlement to service connection 
for low back pain was denied by the RO in a December 1980 
rating decision and is not here before the Board.  Rather, 
the current claim involves the only the neck and mid-back, 
that is, the cervical and thoracic segments of the spine.

The veteran's entrance examination dated in April 1964 does 
not include any complaints or diagnosis of neck or back 
disabilities.  Periodic examinations dated in June 1968 and 
November 1971 are also silent with respect to neck and/or 
back disability.  And, the veteran's separation examination 
performed in January 1973 does not include any diagnosis of 
cervical or thoracic spine disability.

The first evidence of cervical arthritis is a notation on an 
August 1980 VA examination report.  Treatment records dated 
many years thereafter reflect a history of complaints of neck 
pain for twenty years without any medical opinion given as to 
the etiology of the neck pain.  The veteran is treated for 
cervical arthritis with associated head, neck and shoulder 
pain.

Given the evidence as outlined above, the Board finds that 
the veteran's arthritis of the cervical and thoracic spine 
did not begin during service or within one year of discharge 
from service.  The evidence clearly shows that he did not 
have a diagnosed cervical and/or thoracic spine disability 
upon separation from service and the diagnosed arthritis did 
not begin for many years thereafter.  As such, entitlement to 
service connection for arthritis of the cervical and thoracic 
spine must be denied.

Chronic Obstructive Pulmonary Disease

The veteran asserts that he had breathing problems during his 
period of active service.  His service medical records, 
however, are silent with respect to any complaints of 
respiratory problems.  Periodic examination reports and the 
veteran's separation examination report dated in January 1973 
do not include any complaints or diagnosis of a respiratory 
disorder.

Upon discharge from service, there were no complaints of 
respiratory problems.  VA examination report dated in August 
1980 does not include any reference to breathing problems 
during service nor of any complaints of difficulty breathing 
at the time of examination.  Subsequent treatment records 
include a history of cigarette smoking for many years, 
complaints of chest pains and shortness of breath.  The 
veteran is treated for cardiac and respiratory problems, but 
his records do not include any medical opinion as to etiology 
of respiratory complaints nor any reference to a possible 
relationship between such complaints and exposure to Agent 
Orange.

Given the evidence of record, the Board finds that the 
veteran's respiratory complaints did not begin in or as a 
consequence of active service.  Specifically, there was no 
finding of respiratory disability upon discharge from service 
and there is no medical finding of disability due to exposure 
to Agent Orange.  Consequently, the veteran's claim is denied 
on a direct basis and on a presumptive basis because 
respiratory disorders are not recognized as disabilities 
presumed to be due to exposure to herbicides used in Vietnam.

III.  Increased Ratings

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Headaches

The veteran's headaches have been assigned a noncompensable 
disability rating under 38 C.F.R. Section 4.124a, Diagnostic 
Code 8100, for migraine headaches because there is not a 
diagnostic code that sets forth criteria for assigning 
disability evaluations for non-migraine type headaches.  When 
an unlisted condition is encountered, it is permissible to 
rate that condition under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous.  See 
38 C.F.R. § 4.20.  

Diagnostic Code 8100 calls for the assignment of a 50 percent 
evaluation when there is evidence of migraines with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability; a 30 percent 
evaluation when there is evidence of characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months; a 10 percent rating when there 
is evidence of characteristic prostrating attacks averaging 
one in two months over the last several months; and, a 
noncompensable evaluation when there is evidence of migraines 
with less frequent attacks.

The evidence of record shows that the veteran has complaints 
of head, neck and shoulder pain on a regular basis and is 
treated with pain medication.  His treatment records do not 
include any complaints of prostration, but he asserts that he 
experiences light sensitivity when having headaches.

The veteran underwent VA examination in October 2001 and 
complained of debilitating headaches four to five times per 
week located bi-frontally then proceeding backwards to the 
occipital.  He stated that he was not followed by a 
neurologist, although he reported taking medication for his 
headaches. The examiner did not have either the veteran's 
claims folder nor his electronic file available and did not 
render a diagnosis.

The veteran underwent additional VA examinations in April and 
May 2004; the examiner thoroughly reviewed the veteran's 
electronic treatment record.  The veteran asserted that he 
had daily headaches that started in his lower neck.  He 
denied experiencing any weakness or functional loss, nausea 
or vomiting.  Following a complete evaluation, the examiner 
opined that the veteran's headaches were tension-type 
headaches.

Given the evidence as outlined above and considering all of 
the veteran's complaints, the Board finds that the 
noncompensable rating currently assigned for headaches is the 
only rating available for assignment because the veteran does 
not experience headaches with prostration characteristic of 
migraines.  Although he now experiences headaches on a daily 
basis, they do not cause weakness or functional loss.  
Assertions made in 2001 of debilitating headaches are not 
accompanied by any objective findings regarding the nature of 
the headaches described.  Similarly, although the May 2004 
examination report refers to complaints of unrelenting pain 
of the head, neck, and shoulders, it does not describe 
characteristic prostrating migraine attacks, which are 
required for assignment of a compensable evaluation under 
Diagnostic Code 8100.  As such, the veteran's request for a 
higher evaluation is denied on a schedular basis.

Irritable Bowel Syndrome

The veteran's irritable bowel syndrome with history of 
duodenal ulcer has been evaluated as 10 percent disabling 
using criteria found at 38 C.F.R. Section 4.114, Diagnostic 
Code 7319.  This Diagnostic Code, for irritable colon 
syndrome (spastic colitis, mucous colitis, etc.), provides 
for assignment of a 30 percent evaluation for severe 
disability; diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
A 10 percent evaluation is assigned for moderate disability; 
frequent episodes of bowel disturbance with abdominal 
distress.

The veteran asserts that he experiences diarrhea, abdominal 
pain and occasional constipation, all of which make it 
difficult to maintain employment.  His treatment records 
reflect complaints of diarrhea, but not bowel or bladder 
incontinence.  The veteran has been found to have colon 
polyps and diverticulitis in addition to his long-standing 
diagnoses of irritable bowel syndrome and history of duodenal 
ulcer.  His complaints of diarrhea are also included in 
treatment notes for nervousness.

Upon VA examination in October 2001, the veteran complained 
of diarrhea four to five times per day with abdominal pain 
and gas.  He stated that he did not get diarrhea if he did 
not eat and he denied having any symptoms associated with a 
history of duodenal ulcer.  Following a complete examination 
and clinical testing, the examiner diagnosed irritable bowl 
syndrome and noted that there was no apparent malabsorption 
syndrome, lactose intolerance, or pancreatic insufficiency.

The veteran underwent VA examination April 2004 and 
complained of diarrhea two to three times per week, 
intermittent fecal soiling without the use of pads, some 
cramping and low abdominal pain, and gas.  The examiner 
reviewed the veteran's electronic treatment records in 
addition to performing a complete examination.  The examiner 
then opined that the veteran's diarrhea was less likely to be 
a result of his irritable bowel syndrome and more likely due 
to some colonic source such as the recently diagnosed 
diverticulitis.

Given the evidence as outlined above, the Board finds that 
the 10 percent evaluation assigned under Diagnostic Code 7319 
accurately reflects the disability experienced by the veteran 
as a result of his service-connected disabilities.  Even 
though his diarrhea has been attributed to a nonservice-
connected disability, the 10 percent evaluation allows for 
the possibility that some of the complaints are due to 
irritable bowel syndrome.  The evidence as a whole, however, 
does not support a finding of severe disability due to 
irritable bowel syndrome as there is no suggestion of, among 
other things, more or less constant abdominal distress.

The Board acknowledges that the veteran has requested that 
his symptoms be rated separately so that a higher evaluation 
may be assigned.  Section 4.114 specifically provides, 
however, that ratings under Diagnostic Codes 7301 through 
7329, inclusive, 7331, 7342, and 7345 will not be combined 
with each other.  A single evaluation will be assigned under 
the diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  In this case, a review of the schedule of ratings 
in conjunction with the record evidence does not lead the 
Board to conclude that a higher rating could be assigned 
under another diagnostic code.  Specifically, Diagnostic Code 
7305 allows for compensable ratings upon a minimal finding of 
mild recurring symptoms associated with a duodenal ulcer, but 
there is no evidence of such symptoms in the treatment 
records; Diagnostic Code 7321 allows for only a 10 percent 
evaluation with evidence of gastrointestinal disturbance, 
abdominal cramping, and chronic constipation interrupted by 
diarrhea; and, additional diagnostic codes do not include 
symptoms similar to those experienced by the veteran.

Therefore, following a complete review of the record 
evidence, the Board finds that the 10 percent evaluation 
currently assigned for irritable bowel syndrome is the 
highest possible schedular evaluation for assignment.  
Consequently, the veteran's request for a higher evaluation 
is denied on a schedular basis.

Extra-schedular

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is totally unemployable 
because of his service-connected disabilities, he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings; 
the Board has been similarly unsuccessful.  The veteran has 
not required frequent periods of hospitalization and his 
treatment records are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings.  The Board does not doubt that limitation caused by 
tension-type headaches, diarrhea, and abdominal cramping has 
an adverse impact on employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  

38 C.F.R. Section 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

Treatment records dated in February 2004 reflect that the 
veteran's work involved significant physical exertion; a 
cardiac catheterization was recommended at that time.  The 
veteran asserted in March 2004 that he had to stop working 
because of his irritable bowel syndrome and nervous problems, 
he stated at this April 2004 VA examination that he stopped 
working because of headaches, and he stated at his May 2004 
VA examination that he stopped working because of a heart 
disability.  The Board finds, regardless of the various 
assertions made by the veteran, that the evaluations 
currently assigned adequately reflect the clinically 
established impairments experienced by the veteran as 
discussed in specificity above.  As such, higher evaluations 
are also denied on an extra-schedular basis.

IV.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claims here on appeal has 
proceeded in accordance with the law and regulations. 
 
Duty to Notify

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in 
letters dated in February 2001, June 2001 and in August 2003.  
The Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that he was clearly notified of the evidence 
necessary to substantiate his claims and the responsibilities 
of VA and the veteran in obtaining evidence.  The letters 
stated that (1) the evidence needed to substantiate the 
veteran's claims was, among other things, evidence that the 
veteran currently had a disability as a result of an in-
service injury or disease and that his service-connected 
disabilities were more severe than evaluated, (2) VA would 
obtain relevant records from any Federal agency and relevant 
records identified by the veteran, and (3) the veteran is 
responsible for supplying VA with sufficient information to 
obtain relevant records on his behalf and is ultimately 
responsible for submitting all relevant evidence not in the 
possession of a Federal department or agency.  The Board 
notes that although the Court in Pelegrini I and again in 
Pelegrini II indicated that there was a fourth element of 
notification, VA General Counsel rendered a Precedential 
Opinion in February 2004, finding that 38 U.S.C. Section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  
Nonetheless, the Board also notes that the veteran was 
provided with the text of 38 C.F.R. § 3.159, from which the 
Court drew the fourth element of notification, in the 
statement of the case.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice 
letters; however, what the VCAA seeks to achieve is to give a 
claimant notice of the elements outlined above.  Once that 
has been done -notwithstanding whether it has been done by 
way of a single notice letter or via more than one 
communication - the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the veteran covering all 
content requirements is harmless.  See, e.g., 38 C.F.R. § 
20.1102; Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Apr. 14, 2005).

Finally, the Board notes that, as for the timing of the 
section 5103(a) notice, the letters in February and June 2001 
were sent to the veteran before the January 2002 rating 
decision that is the subject of this appeal.  Consequently, 
they were sent to the veteran before the adverse decision by 
the RO, as required by Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004).

Thus, under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him physical 
examinations.  In February 2001, the veteran reported that 
his only treatment within the past year had been at VA 
facilities, and the RO has obtained those records.  The 
veteran also was given several VA examinations in connection 
with these claims.  Furthermore, the veteran was afforded the 
opportunity to testify before an RO hearing officer and/or 
the Board, but declined to do so.


The Board acknowledges that the veteran requested additional 
VA examinations be scheduled if benefits could not be granted 
because examiners were not supplied with the veteran's claims 
folder prior to examination.  The Board finds that remand for 
a review of the claims folder is not necessary in this case 
and is certainly not required under the VCAA because the 
examiner in April and May 2004 clearly stated in his reports 
that he thoroughly reviewed the veteran's electronic 
treatment records and, as stated above, the veteran has not 
reported any recent treatment other than his VA treatment, 
which was reviewed by the examiner.  The examinations were to 
determine the current level of disability experienced by the 
veteran and nothing in his claims folder that is not 
contained in his electronic treatment record would have a 
bearing on the examiner's review, findings, and diagnoses.  
As such, the Board finds that the veteran is not prejudiced 
by an examination without review of the claims folder in this 
instance.

The Board also acknowledges the veteran's assertions that 
some of his service medical records from the latter period of 
his service appear to be missing.  The record reflects that 
all service medical records were received by the RO in May 
1980.  Although there is no record of treatment in the latter 
part of 1972, the veteran's December 1972 request for 
hardship discharge and January 1973 separation examination 
report are of record, which suggests that his service medical 
records are intact.  As such, the Board finds that VA has met 
its duty to assist in obtaining the veteran's service medical 
records.

Finally, the Board acknowledges that the records of the 
reported removal of the basal cell epithelioma of the right 
lower eyelid in 1974 are not of record; however, the veteran 
has not provided VA with authorization to obtain such 
records, despite several requests for relevant information 
and evidence.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for basal cell epithelioma 
of the right lower eyelid is reopened.

Service connection for basal cell epithelioma of the right 
lower eyelid, to include as due to exposure to Agent Orange, 
is denied.

Service connection for chronic obstructive pulmonary disease, 
to include as due to exposure to Agent Orange, is denied.

Service connection for arthritis of the cervical and thoracic 
spine is denied.

A compensable evaluation for headaches is denied.

A rating higher than 10 percent for irritable bowel syndrome 
with a history of duodenal ulcer is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


